                        Case 7:19-cr-00081-KMK Document 28 Filed 04/29/20 Page 1 of 1
                          Case 7:19-cr-00081-KMK Document 29 Filed 04/29/20 Page 1 of 1
-   ~   - - ------

                                                          MEMO ENDORSED
             Federal Defenders                                                                            Southern District
                                                                            52 Duane Street-10th Floor, New York, NY 10007
             OF NEW YORK , IN C .                                                     Tel: (212) 417-8700 Fax: (212) 571-0392


             David E. Patton                                                                          Southern Di.,rrit:t of New Yark
              Executive Director                                                                          Je.nnifer L. Brown
                                                                                                           ~-in-Charge


                                                           April 29, 2020



            Hon. Kenneth M. Karas
            United States District Judge
            Southern District of New York
            United States Courthouse
            300 Quarropas Street
            White Plains, New York 10601


            Re : United States v. Messiah Anderson
                 19 Cr. 81 (KMK)


            Your Honor:


                      With the consent of the government, I am requesting that the sentencing for Mr. Anderson,
            currently scheduled for May 6, 2020, be adjourned until such time as all parties may be personally
            present for the proceeding.

                      If it convenient for the Court, I would suggest that a sentencing date in mid to late June would
            be appropriate .

                      Thank you for your consideration of this request.



                                                               Respectfully submitted,
                                                                       sf
                                                               Mark B. Gombiner


                                                         ~/:;;;;essi;J;;'~                                   /_(1/hY_              0; / /
            Cc: AUSA Lindsey Keenan
                                                         3 0 j<v; ~                          Uh          c;   /isI~                     D

                                                           o../2- //.·oo            1JM

                                                                            soo~ ~

                                                                               •rn~;;~~t                  U'.S.DJ
